DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 8 March 2021 wherein applicant amends claims 1-3, 16, 18, cancels claim 19 and claims 1-18 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stimac et al. (US Pub. No. 2017/0109970) in view of Walker et al. (US Pub. No. 2012/0129592) and Riggles (US Pub. No. 2012/0228828).
Regarding claim 1, Stimac et al. (hereafter Stimac) discloses an arcade game comprising: a housing (Fig. 2); a plurality of physical items within the housing (Fig. 2 and paragraph 14; wherein item 15 are prizes or tokens that are physical items within the housing); a plurality of marker, each of the markers being attached to a corresponding one of the physical items (Fig. 2 and paragraph 14; wherein tagged prizes or tokens 15 each prize or tokens have RFIDs which are considered to be the markers being attached to a corresponding one of the physical items); an electro-mechanical prize capturing device mounted in the housing adapted to capture at least one physical item from a display area within the housing and move the captured physical item to a marker reading area within the housing (Fig. 2 and paragraph 13; wherein the physical prize is the prize/token (15) and a simple arm or crane that the players use is an electro-mechanical prize capturing device); a reader device adapted to read the markers attached to the physical items, wherein each marker is programmed with a point value (Fig. 2 and paragraph 13; wherein scanner (16) which reads the information on RFIDs (markers) on each of the prize/token (15) is the reader device); and wherein the processor is adapted to permit a player to redeem the point total for an award (paragraph 12).
Regarding claim 2, Stimac discloses wherein the captured items remain within the housing and are not dispensed to the player (paragraph 23).
Regarding claim 4, Stimac discloses wherein the items are rolls of tickets (paragraph 12; wherein prizes/token can be any form desired (e.g., pucks, chips, coins, ball, tickets, toys, etc., or a combination thereof, and the values can be set as desire, e.g., a number of points/tickets, a monetary value, etc.).  
Regarding claim 5, Stimac discloses wherein the markers are RFID tags and the reader is an RFID reader (paragraph 12).  
Regarding claim 7, Stimac discloses a swipe card writer, and wherein the prize is a ticket value electronically transferred to a player's swipe card (paragraph 23).  
Regarding claim 8, Stimac discloses a token item dispenser, and wherein the award is a token item (paragraph 12).  

Regarding claim 18, Stimac discloses a method of operating an arcade game comprising:
providing an arcade game having: a housing (Fig. 2); a chamber in the housing containing items, wherein the items comprise RFID tags with assigned point values (Fig. 2 and paragraph 13; wherein housing contains items in the form of physical prizes/tokens); an RFID reader in the housing to read the RFID tag on a captured item as the captured item moves past the RFID reader (Fig. 2 and paragraph 13; wherein scanner (16) which reads the information on the prize/token (15) is the reader device); a recording device connected to the RFID reader to record the assigned point values of the RFID tags of captured items read by the RFID reader (paragraph 23; wherein system records the points received through the scanner (RFID reader) when a captured item/toke is achieved and the points are added to a player’s account); and providing a plurality of items in the chamber wherein each item comprises an RFID tag with an assigned point value (Fig. 2 and paragraphs 12-13; wherein each prize/token are assigned with a point value); and adding the assigned point value of each captured item's associated RFID tag to the point total (paragraph 23; wherein system records the points received through the scanner (RFID reader) when a captured item/toke is achieved and the points are added to a player’s account).  
Regarding claim 19, Stimac discloses an arcade game comprising: a housing (Fig. 2); an enclosed chamber in the housing including a floor for supporting items (Fig. 2), wherein the items comprise RFID tags with assigned point values (Fig. 2 and paragraph 13; wherein housing contains items in the form of physical prizes/tokens); an RFID reader in the housing to read the RFID tag on a captured item as the captured item moves past the RFID reader (Fig. 2 and paragraph 13; 
Stimac does not expressly disclose in claim 1, a computer processor adapted to receive a signal from the reader device indicating the point value for each marker of a captured prize, the computer processor adapted to calculate a point total for each game session, wherein the point total is equal to a starting point total minus redeemed points plus the point values for the markers of all captured physical items and a display screen that shows the point total; and wherein the computer processor is adapted to permit a player to redeem a portion of the point total for plays of the game; claim 18, a display screen; assigning an initial point value; assigning a game play point redemption value to each play of the game; assigning an award point redemption value for each award; displaying on the display screen a total point value; deducting the game play point redemption value from the total point value each time a player redeems points for an additional game play; deducting the award point redemption value from the point total each time a player redeems points for one or more of the awards; and adding the assigned point value of each captured item's associated RFID tag to the point total; and claim 19, a display screen adaptable to display a total point value, whereby the total point value may be redeemed for additional plays of the game or ticket value or both.
Walker teaches a display screen that show the point total including credit balance, credits won, and credits paid (Fig. 5). Walker teaches a display screen having a credit balance that show the current balance and a credits won to show how much a player has won (Fig. 5). Each time a player plays the game the credit balance will deduct from the credit balance, thus providing the user with a status of how much credit/money he/she has left to continue play of the game and a credits won, (paragraphs 107-108; describes the player using his/her credits to continued play the game). By having a display to show a players point total and deduction of the credit balance during play, one of ordinary skill in the art would provide a detailed account balance of how much a player has contributed and won during the course of a game session.
Regarding claim 16, Walker teaches wherein the display monitor is adapted to display the award (Fig. 5).  
Riggles teaches a coin operated amusement devices that allows a player to play a crane game, a game of chance and a simulated slot machine in combination. Riggles further teaches that in the first game is a traditional crane game to pick a prize. A second game requires a player to press a button to stop moving, flashing lights on an area to win a prize on the corners of the crane machine. In the second game the player may or may not be guaranteed to win a prizes and if the player does win, the prizes may be products, tickets, award a price, additional crane free plays or moving on to or access the third game for play (paragraph 25). The third game, the player plays a slot machine game located on the marquee of the crane machine and if the player wins, the prize may be products or tickets that can be redeemed via an online website/store or event additional crane free plays (paragraph 26). The game may be played in any order or combination, the prizes and game play of each game may be adjusted as desired by the operator. By redeeming a portion of the point total for plays of the game and for an award, one of ordinary skill in the art would allow the user to choose how the winning prizes are allocated.
Regarding claim 3, Riggles discloses wherein the prize capturing device is a crane with a grabber mechanism that can be manipulated a control mounted on an exterior of the housing (Fig. 1).  

Regarding claim 14, Riggles discloses wherein the electro-mechanical device moves in the X or Y axis (Figs. 1-2; wherein the traditional arcade claw/crane game would essentially move in X or Y axis).  
Regarding claim 15, Riggles discloses wherein the electro-mechanical device moves in the X, Y, and Z axes (Figs. 1-2; wherein the traditional arcade claw/crane game would essentially moves in the X, Y, and Z axes).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stimac to include a computer processor adapted to receive a signal from the reader device indicating the point value for each marker of a captured prize, the computer processor adapted to calculate a point total for each game session, wherein the point total is equal to a starting point total minus redeemed points plus the point values for the markers of all captured and a display screen that shows the point total; and wherein the computer processor is adapted to permit a player to redeem a portion of the point total for plays of the game as taught by Walker and Riggles to provide a detailed account balance of how much a player has contributed and won during the course of a game session and allow the user to choose how the winning prizes are allocated.
Claims 6 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stimac et al. (US Pub. No. 2017/0109970) in view of Walker et al. (US Pub. No. 2012/0129592) and Riggles (US Pub. No. 2012/0228828) as applied to claim 1 above, and further in view of Shoemaker, Jr. (US Pat. No. 6,139,429).

Shoemaker, Jr. teaches a video crane game a ticket dispenser (Fig. 1, ticket dispenser 22) for dispensing tickets after the player successfully achieves a number of points and/or prizes. By having a ticket dispenser, one of ordinary skill in the art would allow a user to retrieve a number of vouchers/tickets to be used to redeem a prize, service or other assorted prizes offered by the gaming establishment.
Regarding claim 17, Shoemaker, Jr. teaches a printer to print an indication of the point value or award won by the player (col. 3, line 27 – col. 4, line 8; wherein a printer voucher can be dispensed from the print dispenser 22 and used to redeem prizes, services and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stimac to include a ticket dispenser as taught by Shoemaker, Jr. to allow a user to retrieve a number of vouchers/tickets to be used to redeem a prize, service or other assorted prizes offered by the gaming establishment.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stimac et al. (US Pub. No. 2017/0109970) in view of Walker et al. (US Pub. No. 2012/0129592) and Riggles (US Pub. No. 2012/0228828) as applied to claim 1 above, and further in view of Berman et al. (US Pub. No. 2005/0119041).
Regarding claim 9, Stimac in view of Walker and Riggles discloses the claimed invention as discussed above however does not expressly disclose wherein the computer processor is adapted to receive inputs from the player using the display screen and game controls to redeem points to play a game or redeem a number of points for the award.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stimac to include receive inputs from the player using the display screen and game controls to redeem points to play a game or redeem a number of points for the award as taught by Berman to provide alternative controls to an arcade crane type game to the traditional joystick and button, to allow a user to have a sense of perceived skill and chance to attain prizes and awards.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.
Applicant contends that the prior art to Walker does not disclose that the credit can be redeemed for plays of the game.

Applicant contends that claim 12 does not show “a captured item orienting and singulating mechanism.”
The examiner restfully disagrees. As seen in figure 2 of Stimac, prize/tokens 15 are moved to the opening of scanner/reader 16 one at time, thus a captured item being scanned one at a time as they pass through the scanner/reader 16. The opening may only accept one prize/token at a time. Giving the claim its broadest reasonable interpretation, Stimac discloses a captured item orienting and singulating mechanism.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.R./Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715